Title: To George Washington from Jean Le Mayeur, 23 May 1787
From: Le Mayeur, Jean-Pierre
To: Washington, George



Sir
Richmond May 23 1787

owing to a months absence of this place, I did not received your Excellencys favour of the fifth instant till yesterday by which i am sorry to find the Majors son died.
In consequence of your Excellencys Good conseil i shall ⟨renew⟩ my devotion I intend the 8th of next month to Go from Petesburg to the sweet springs and remaine till September from there to Charlestown and next january Embark for havanah and stay till June following then return.
If it might not be Conceived indiscressionately, I would solicit the favour of your Excellency to obtaine me a testimonial letter (from the Spanish minister) as surgeon dentist and I have no doubt that he will mention it is at your request which will promote my reputation.
I assure your Excellency I feel myself much at a loss when I wish to apologize for the repeated obligations i have been favour’d with, particularly that in promoting my Cavaliery. you will I trust accept of my unfeigned thanks. and in case you should think proper to honour me with an answer addressed to Col. Banister (at Petesburg) i shall receive it if Even i should be Gone before its arrival as his son will be at sweet springs in july. I have the honour to remaine with the most profond Respect and veneration your Excellencys most obedient and most humble servant

John Le Mayeur

